DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 02/28/2022.  These drawings are accepted.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
Applicant argues that Plante, being the primary reference, already fails to teach a boom mounting assembly for attachment to an agricultural machine comprising a primary frame and a support frame, as claimed. This is because Plante teaches a vehicular spray boom apparatus as a separate entity to be moved by itself - as obvious, for example, by the reference to ground travel wheels 12, 13 and 14 in col. 1, lines 44-48 and the reference to the apparatus being preferably self- propelled in col. 1, lines 48-49. The frame (11), referred to by the Examiner as a primary frame, forms an integral part of such vehicular spray boom apparatus and includes the ground travel wheels (cf. col. 1, lines 44-46). Therefore, the mobile frame (11) of Plante cannot be considered to form a primary frame of an assembly for attachment to an agricultural machine, since it cannot be attached to a machine of which it already forms an integral part.
The Examiner responds that there is no explicit or implicit claim limitations or disclosure that excludes the apparatus from having wheels, or that excludes Plante’s apparatus from being mounted to a machine.  The Examiner further notes that wheeled boom mounting assemblies for machines are well known in the art.  The Examiner further notes that all limitations of claims 1-5, 11-14, and 20 are addressed in the disclosures of Plante in view of Ballu.
Applicant argues that a skilled person, in the apparatus of Plante, could not and would not have provided for a boom support frame to pivot in a transverse plane around a longitudinal axis of rotation provided in a pivot point as claimed, since Plante already discloses an intricate system for maintaining a desired orientation of the booms (20, 21) even when the mobile frame (11) is tipped. Applicant further argues that, as can be seen in Fig. 1 of Plante, such adjustment of angular orientation includes a rotation of the booms (20, 21) around the pivots (26) which, to this end, form part of a specific parallelogram relationship, see col. 2, lines 27-33. 
The Examiner disagrees, and notes that both Plante and Ballu disclose a central boom (or support frame) with pivoting wing booms on each side.  Plante’s central boom does not pivot in relation to the machine, whereas Ballu’s central boom does pivot in relation to the machine.  The Examiner maintains that it would have been obvious to one of ordinary skill in the art to have modified Plante’s support frame to include a longitudinal axis of rotation so that the support frame could be pivoted independently from the machine.
Applicant argues that the skilled person could also not arrive at the teaching of claim 1 of the present application by combining the respective teachings of Plante and Ballu because Ballu also fails to 
teach a boom support frame in its system for adjustment of angular orientation of booms. In particular, the Examiner refers to the structure denominated (2a) in Ballu for teaching a boom support frame. However, both in denomination and in function (see the spray nozzles displayed in Fig. 3 of Ballu), the reference numeral 2a in Ballu refers to a boom itself, not to a boom support frame. 
	The Examiner disagrees and notes that Ballu’s structure 2a functions as a boom and a boom support frame, and is analogous to Plante’s structure 18 and 45-47.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Plante (US 3,223,330) in view of Ballu (US 9,565,847).
Claim 1. A boom mounting assembly for attachment to an agricultural machine, comprising: 
a primary frame (11); and a boom support frame (18 and 45-47) configured to support a boom (20) and suspended from the primary frame, and in which the boom support frame comprises 
a first sub-frame (18) connected to the primary frame; 
a second sub-frame (45-47) supported by the first sub-frame in support sections (36) provided, in a transverse direction, on opposite sides of a frame vertical center line (annotated Fig. 3); and 
an actuator (38) connected to the first and second sub-frames and operable such that the support sections move relative to the center line; in a transverse direction to increase a distance between the center line and a support section on one side of the pivot point and, at the same time, decrease a distance between the center line and a support section on an opposite side of the pivot point and vice versa (Col. 1-3 Fig. 3).  
Claim 2. The boom mounting assembly according to claim 1, further comprising a transversely extending frame member (45 and 46), wherein the support sections comprise first support sections (upper surface of 36), the first support sections provided on the transversely extending frame member on both of the opposite sides of the center line (Col. 3 and Fig. 3).  
Claim 3. The boom mounting assembly according to claim 2, wherein the first sub-frame is provided with the transversely extending frame member (Fig. 3).  
Claim 4. The boom mounting assembly according to claim 2, further comprising support members (33), the support members providing second support sections (lower, inner surface of 35) on both of the opposite sides of the center line and being supported on the transversely extending frame member such that the support members can be moved relative to the transversely extending frame in transverse direction by the actuator (Col. 2 and Fig. 3).  
Claim 13. The boom mounting assembly according to claim 3, further comprising support members (33), wherein the support sections comprise second support sections (surface of 33 contacting 36), the support members providing the second support sections (lower, inner surface of 35) on both of the opposite sides of the center line and being supported on the transversely extending frame member such that the support members can be moved relative to the transversely extending frame in transverse direction by the actuator (Col. 2 and Fig. 3).  
Claims 5 and 14. The boom mounting assembly according to respective claims 4 and 13, wherein the support members are provided on the second sub-frame (Fig. 3-4).  
Claim 12. A method for controlling operation of a boom mounting assembly attached to an agricultural machine, the boom mounting assembly having a primary frame (11); and a boom support frame (18 and 45-47) configured to support a boom (20) and suspended from the primary frame, the boom support frame comprising; a first sub-frame (18) connecting to the primary frame; a second sub-frame (45-47) supported by the first sub-frame in support sections provided, in a transverse direction, on opposite sides of frame vertical center line (annotated Fig. 3); and an actuator (38) connecting to the first and second sub-frames; and the method comprising: moving the agricultural machine over a ground (Col. 1-3 and Fig. 3).
	Plante does not recite;
Claim 1. The boom support frame pivots in a transverse plane around a longitudinal axis of rotation provided in a pivot point.
Claims 11 and 20. A control unit functionally connected to the actuator such that the actuator can be operated by control signals provided by the control unit.
Claim 12. The boom support frame can pivot in a transverse plane around a longitudinal axis of rotation provided in a pivot point, receiving measurement signals in a control unit functionally connected to the actuator, the measurement signals indicative of an inclination angle caused by uneven ground; and generating control signals and providing the control signals to the actuator for operating the actuator in dependence on the measurement signal such that, depending on the inclination angle, the support sections are moved relative to the pivot point, thereby, in a transverse direction increasing a distance between the pivot point and a support section on one side of the pivot point and, at the same time, decreasing a distance between the pivot point and a support section on an opposite side of the pivot point and vice versa.
	However, Ballu discloses a boom mounting assembly for attachment to an agricultural machine, comprising: a primary frame (12); and a boom support frame (2a) configured to support a boom (2b) and suspended from the primary frame (12), and an actuator (3a) (Col. 12-13 and Fig. 3), and further teaches;
Claim 1. The boom support frame pivots in a transverse plane around a longitudinal axis of rotation (Y2) provided in a pivot point (Col. 6 and Fig. 3).
Claims 11 and 20. A control unit (5) functionally connected to the actuator such that the actuator can be operated by control signals provided by the control unit (Col. 13 and Fig. 3).
Claim 12. The boom support frame can pivot in a transverse plane around a longitudinal axis of rotation (Y2) provided in a pivot point, receiving measurement signals (Col. 13) in a control unit (5) functionally connected to the actuator, the measurement signals indicative of an inclination angle caused by uneven ground; and generating control signals and providing the control signals to the actuator for operating the actuator in dependence on the measurement signal such that, depending on the inclination angle (Col. 11-13 and Fig. 3). 
	Therefore, in view of Ballu’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Plante’s support frame to include a longitudinal axis of rotation so that the support frame could be pivoted independently from the machine yaw, and it would have been further obvious to have provided the method of receiving measurement signals in a control unit functionally connected to the actuator to provide automated boom control with respect to changes in the ground inclination.
	Plante, as modified by Ballu, would be capable of the support sections are moved relative to the pivot point, thereby, in a transverse direction increasing a distance between the pivot point and a support section on one side of the pivot point and, at the same time, decreasing a distance between the pivot point and a support section on an opposite side of the pivot point and vice versa.

Claims 6-10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Plante and Ballu.
Plante does not recite;
Claims 6 and 15. The boom mounting assembly according to respective claims 4 and 14, wherein the support members comprise a roller provided on at least one side of the pivot point.  
Claims 7 and 16. The boom mounting assembly according to respective claims 6 and 15, wherein the support members each comprises a twin roller assembly.  
Claims 8 and 17. The boom mounting assembly according to respective claims 6 and 15, wherein the roller is a plastic roller.  
Claims 9 and 18. The boom mounting assembly according to respective claims 6 and 15, wherein the roller is supported on a bearing.  
Claims 10 and 19. The boom mounting assembly according to respective claims 9 and 18, wherein the rolling bearing is a ball bearing. 
	Applicant’s lack of traversal of the examiner’s assertion of official notice is taken to be admittance that the use of rollers, twin rollers, plastic rollers, roller bearings, and ball bearings is common knowledge or well-known in the art.
	Therefore, it would have been obvious to one of ordinary skill in the art to have modified Plante’s support member to include any one of or combination of rollers, twin rollers, plastic rollers, roller bearings, slide bearings, and/or ball bearings to reduce friction and material wear during translational motion between the first and second sub frames.

    PNG
    media_image1.png
    590
    1044
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD P JARRETT/Primary Examiner, Art Unit 3652